The opinion of the court was delivered by
Powers, J.
The question argued before us is whether an appeal was allowable from the decision of the judge of the Court of Insolvency.
The appellant claimed a priority of lien upon the assets of the insolvent. Section 1862, R. L., provides that in such cases if the priority is disputed, the judge in his discretion may, and upon the petition of the assignee or a creditor must, appoint commissioners to determine such dispute. By section 1864, either party may appeal from the decision of such commissioners. Such questions in the first instance, are before the j:udge for decision ; .but he, or the parties, may shift the responsibility upon commissioners. The statute provides for no appeal if the judge decides the question; and in this case he made the decision. It serves no useful purpose to wonder why the legislature provided an appeal in the one case and not in the other. Thus saith the scripture. The legislature created the court, gave it plenary jurisdiction in insolvency proceedings, and provided for appeals to the County Court in such instances as in its wisdom seemed best. So far as the statute accoi’ds an appeal so far only can it he had. None can exist excépt as thus provided. The reason for this holding is, the whole procedure is statutory, and no appeal lies to any order unless given by the statute. This was the holding of the court in Massachusetts respecting their statute in Bassett v. Hutchinson, 9 Allen, 199; and the same holding was foreshadowed in Ripley v. Griggs, 52 Vt. 461; and In re Sowles, 57 Vt. 386.
The judgment of the County Court dismissing the appeal is affirmed, and this judgment is ordered to be certified to the Court of Insolvency.